[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AGREEMENT
The plaintiff and defendant agree that judgment be entered in favor of the plaintiff for the amount of $6,091.52 plus interest of $1,400.00 plus attorney fees of $600.00 making a total of $8,091.52 plus cost of $176.00.
If the defendant pays the plaintiff the sum of $2,000.00 within 30 days after this date, and $2,000.00 within 60 days after date with agreement that Westland and Stevenson Road invoices can be claimed by Gerrity v. Westland Associates Docket No. 293496. This sum shall be in full satisfaction of the judgment.
The above has been agreed to by Attorney Susan Tirrell for the Law Firm of Bender and Anderson, as attorney for the defendant and Attorney Joseph Glass as attorney for the plaintiff.
DEFENDANT                          PLAINTIFF By Susan Tirrell                   By Joseph Glass Its Attorney                    Its Attorney 267 Orange Street New Haven, CT Tel. No. 789-0182
This is to certify that a copy of the above was handed to counsel of record on this 3rd day of May, 1991.
Joseph Glass CT Page 4289